Citation Nr: 9903469	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  94-49 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral shoulder disabilities.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chest wall disability.  

3.  Entitlement to service connection for disability of the 
fingers manifested by numbness.  

4.  Entitlement to service connection for a heart disorder.  



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant retired from active military service in 
February 1990 with more than 20 years active duty.  

Service connection was denied for disabilities of the 
shoulders and chest wall by a June 1990 rating decision that 
became final when the appellant failed to file a timely 
appeal of the decision.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  

The issue of entitlement to service connection for a heart 
disorder is the subject of a remand that follows the Board's 
decision as to the other issues currently on appeal.  


FINDINGS OF FACT

1.  A June 1990 rating decision denied service connection for 
bilateral shoulder disabilities and a chest wall disability, 
and that decision became final when the appellant did not 
timely file an appeal from the decision after receiving 
notification thereof in June 1990.  

2.  Because the evidence received since the June 1990 rating 
decision does not provide a nexus between the appellant's 
current degenerative joint disease of the shoulders and 
service, it is not so significant that it must be considered 
in order to fairly decide the merits of the claim of 
entitlement to service connection for bilateral shoulder 
disabilities.  

3.  Because the evidence received since the June 1990 rating 
decision does not provide competent medical evidence of a 
chest wall disability, it is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for a chest wall 
disability.  

4.  There is no competent evidence of a current disability of 
the fingers manifested by numbness in service.  


CONCLUSIONS OF LAW

1.  The evidence received by VA since the June 1990 rating 
decision is not new and material, and the claim for service 
connection for bilateral shoulder disabilities is not 
reopened.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5108, 7105(c) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.104(a), 3.303(d), 3.156(a), 3.307, 3.309, 20.302(a), 
20.1100 (1998).  

2.  The evidence received by VA since the June 1990 rating 
decision is not new and material, and the claim for service 
connection for a chest wall disability is not reopened.  
38 U.S.C.A. §§ 1110, 1131, 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.303(d), 3.156(a), 20.302(a), 20.1100 
(1998).  

3.  The appellant has not submitted a well-grounded claim for 
service connection for a disability of the fingers manifested 
by numbness.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. § 3.303(d), 3.310(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

Except as otherwise provided, when a claim becomes final 
after an unappealed rating decision, the claim may not be 
thereafter reopened.  Should new and material evidence be 
presented or secured with respect to a claim that has been 
disallowed, the claim shall be reopened and reviewed as to 
all of the evidence of record.  38 U.S.C.A. §§ 5108, 7105(c); 
38 C.F.R. §§ 3.104(a), 20.302(a), 20.1100.  

On claims to reopen previously and finally disallowed claims, 
the Board must conduct a two-part analysis.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  First, it must 
determine whether the evidence presented or secured since the 
prior final disallowance of the claim is "new and 
material."  Colvin v. Derwinski, 1 Vet. App. 171, 172 
(1991).  New and material evidence means evidence not 
previously submitted to agency decision makers which 
satisfies the following requirements: it bears directly and 
substantially upon the specific matter under consideration; 
it is neither cumulative nor redundant; and, by itself or in 
connection with evidence previously assembled, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Second, if the Board determines that the evidence is new and 
material, it must reopen the claim and "evaluate the merits 
of the veteran's claim in light of all the evidence, both old 
and new."  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992).  
If new and material evidence has not been submitted, the 
Board does not need to address the merits of the claim.  
Sanchez v. Derwinski, 2 Vet. App. 330 (1992).  For the 
limited purpose of determining whether to reopen a claim, the 
Board must accept the new evidence as credible and entitled 
to full weight.  Justus v. Principi, 3 Vet. App. 510 (1992).  
This presumption no longer attaches in the adjudication that 
follows reopening.  Id.  

I.  Bilateral Shoulder Disabilities

The appellant argues that he currently has bilateral shoulder 
disabilities that developed during military service.  A claim 
for service connection for bilateral shoulder disabilities 
was previously denied by a June 1990 rating decision, and it 
became final when he did not file a timely appeal of the 
decision after receiving notification thereof in June 1990.  

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of a claim.  Evans v. 
Brown, 9 Vet. App 273 (1996).  In this case, the appellant's 
claim for service connection for bilateral shoulder 
disabilities was last finally denied by the June 1990 rating 
decision.  

The evidence of record at the time of the June 1990 rating 
decision included the appellant's service medical records 
which showed treatment on several occasions between 1986 and 
1988 for complaints of shoulder problems.  Pain in the left 
acromioclavicular area in May 1986 was diagnosed as left 
rotator cuff tendonitis.  In December 1986 the appellant's 
bilateral shoulder pain was felt to be secondary to bursitis, 
and, in February 1987, it was considered to be the result of 
impingement syndrome.  At his January 1990 retirement 
examination, normal findings were noted for the upper 
extremities.  

The appellant was scheduled for a VA medical examination in 
April 1990 to determine if he had bilateral shoulder 
disabilities that were related to service.  However, he 
contacted VA in April 1990 for the purpose of canceling the 
examination, and he requested that his claim be decided on 
the evidence in the service medical records.  Service 
connection was denied for bilateral shoulder disabilities by 
the June 1990 rating decision on the basis that the evidence 
did not demonstrate that he currently had chronic disability 
in his shoulders.  

The evidence submitted since the June 1990 rating decision 
includes a September 1993 outpatient record from a military 
medical facility that indicated there was full range of 
motion in the neck and shoulders without pain, and a report 
of an October 1996 VA orthopedic examination that diagnosed 
degenerative joint disease of the shoulders of undetermined 
etiology.  While this evidence is new, in that it was not 
previously of record, it does not provide competent medical 
evidence that establishes a link between the appellant's 
bilateral shoulder pain in service and the degenerative joint 
disease of the shoulders that was initially manifested 
several years after service.  

Medical diagnoses involve questions that are beyond the range 
of common experience and common knowledge and require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding the onset of his current disability in 
his shoulders, the record does not show that he is a medical 
professional, with the training and expertise to provide 
clinical findings regarding any etiological relationship of 
his degenerative joint disease of the shoulders to service.  
His lay statements, while credible with regard to his 
subjective complaints and history, are not competent evidence 
for the purpose of showing a nexus between current disability 
in the shoulders and service.  Consequently, the Board cannot 
accord any probative value to his statements regarding the 
etiology of his bilateral shoulder disabilities.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Because the appellant has not furnished any competent 
evidence as to the etiology of his degenerative joint disease 
of the shoulders since the June 1990 rating decision, the 
Board finds that he has not presented any additional evidence 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board 
cannot reopen his claim for service connection for bilateral 
shoulder disabilities, as he has not submitted evidence that 
is both new and material.  38 U.S.C.A. §§ 5107, 5108, 7105; 
38 C.F.R. § 3.156.  


II.  A Chest Wall Disability

The appellant contends that excessive physical activity in 
service caused his chest and internal chest organs to rub a 
hole in his chest lining.  A claim for service connection for 
a chest wall disability was previously denied by a June 1990 
rating decision that became final when he did not timely file 
an appeal of the decision after receiving notification 
thereof in June 1990.  

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of a claim.  Evans v. 
Brown, 9 Vet. App 273 (1996).  In this case, the appellant's 
claim for service connection for a chest wall disability was 
last finally denied by the June 1990 rating decision.  

The evidence of record at the time of the June 1990 rating 
decision included the appellant's service medical records, 
which showed treatment for chest pain in July and August 
1975, with the appellant indicating in August 1975 that he 
had experienced chest pain since childhood.  An October 1977 
physical profile listed a defect of chest wall pain secondary 
to pectus excavatum (sunken chest), and physical profiles in 
February 1987 and April 1987 noted chest wall pain.  At the 
appellant's January 1990 retirement examination, normal 
findings were noted for the chest and lungs.  

The appellant was scheduled for a VA medical examination in 
April 1990 to determine if he had a chest wall disability 
that was related to service, but he canceled the examination 
in April 1990 and requested that his claim be decided on the 
evidence in the service medical records.  Service connection 
was denied for a chest wall disability by the June 1990 
rating decision on the basis that the evidence did not 
demonstrate that he currently had a chest wall disability.  

The evidence submitted since the June 1990 rating decision 
does not reveal the presence of a chest wall disability.  The 
Board notes that the appellant was scheduled to undergo a VA 
thoracic examination in June 1998, but that he failed to 
report for the examination.  There has been no additional 
evidence submitted which demonstrates that the appellant has 
a chest wall disability that is related to service.  

Medical diagnoses involve questions that are beyond the range 
of common experience and common knowledge and require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding a claimed chest wall disability, the 
record does not show that he is a medical professional, with 
the training and expertise to provide clinical findings 
regarding the presence of a chest wall disability.  His lay 
statements, while credible with regard to his subjective 
complaints and history, are not competent evidence for the 
purpose of showing a chest wall disability.  Consequently, 
the Board cannot accord any probative value to his statements 
regarding the presence of a chest wall disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Because the appellant has not furnished any competent 
evidence showing the presence of a chest wall disability 
since the June 1990 rating decision, the Board finds that he 
has not presented any additional evidence so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the Board cannot reopen his claim 
for service connection for a chest wall disability, as he has 
not submitted evidence that is both new and material.  
38 U.S.C.A. §§ 5107, 5108, 7105; 38 C.F.R. § 3.156.  

III.  A Disability of the Fingers Manifested by Numbness

The appellant claims that he experiences numbness in the 
fingers of both hands as a result of his bilateral shoulder 
disabilities.  However, service connection may not be granted 
for a disability of the fingers manifested by numbness on a 
secondary basis under 38 C.F.R. § 3.310(a) because he is not 
service connected for bilateral shoulder disabilities.  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet App 
439 (1995), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 
(1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  
Moreover, to establish a well-grounded claim for service 
connection for a disorder on a secondary basis, the veteran 
must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for a disability of the fingers manifested by 
numbness.  Although the appellant reports numbness in the 
fingers of both hands, there is no competent medical evidence 
which establishes that he currently has a disability 
manifested by numbness in the fingers of both hands.  
Therefore, the first element for a well-grounded claim is not 
met.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding his numbness in the fingers, the record 
does not show that he is a medical professional, with the 
training and expertise to provide clinical findings regarding 
any etiological relationship of his numbness in the fingers 
to service.  Consequently, his lay statements, while credible 
with regard to his subjective complaints and history, are not 
competent evidence for the purpose of showing a nexus between 
current complaints and service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claim for service connection for a 
disability of the fingers manifested by numbness is plausible 
or otherwise well grounded.  Therefore, it must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in 
November 1994.  Unlike the situation in Robinette, he has not 
put VA on notice of the existence of any specific evidence 
that, if submitted, could make this claim well grounded.  

Although the RO did not specifically state that it denied the 
appellant's claim for service connection for a disability of 
the fingers manifested by numbness on the basis that it was 
not well grounded, the Board concludes that this error was 
not prejudicial to him.  See Edenfield v. Brown, 8 Vet. App. 
384 (1995).  



ORDER

New and material evidence not having been submitted to reopen 
claims of entitlement to service connection for bilateral 
shoulder disabilities and a chest wall disability, these 
claims remain denied.  

The claim for service connection for a disability of the 
fingers manifested by numbness is denied.  



REMAND

The issue of entitlement to service connection for a heart 
disorder was remanded in August 1996 for the purpose of 
having the appellant undergo a cardiovascular examination in 
order to ascertain whether he currently has any 
cardiovascular disability, and, if so, the etiology of any 
such disability found.  While a cardiovascular examination 
was performed in October 1996, with essential hypertension 
and coronary artery stenosis with coronary insufficiency 
diagnosed, the examiner did not include any opinion in his 
report as to the etiology of those cardiovascular 
disabilities.  Additionally, the October 1996 examination 
report indicated that the appellant had been worked up for 
three months at Fox Army Hospital and told that he had some 
heart problems with poor blood supply to the heart.  

The Board notes that service medical records show that 
electrocardiograms (EKG) in September and at the January 1990 
retirement examination were considered abnormal and revealed 
a first degree atrioventricular (AV) block with ST and T wave 
abnormality.  An EKG taken during a period of VA 
hospitalization in October 1991 was interpreted as showing a 
"slight first degree AV block with nonspecific ST changes."  
An EKG taken in conjunction with the October 1996 VA 
examination was also considered abnormal, and included a 
notation of "T wave abnormality, consider inferolateral 
ischemia."

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103(a).  The United States Court of Veterans 
Appeals (Court) has held that when the Board believes the 
medical evidence of record is insufficient it may supplement 
the record by ordering a medical examination.  Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  The Court has also held 
that VA's "duty to assist" includes helping the veteran 
obtain facts and evidence that might help him to sustain his 
burden of proof or develop the facts of his claim, once he 
has submitted a well-grounded claim.  White v. Derwinski, 
1 Vet.App. 519 (1991).  Therefore, in order to obtain 
additional medical evidence and to insure that the appellant 
receives his procedural due process rights and fair process 
rights, the Board finds that the claim must be remanded for 
the following actions:  

1.  The RO should contact Fox Army Hospital for 
the purpose of requesting copies of all medical 
records pertaining to the appellant.  All 
records obtained should be associated with the 
claims file.  

2.  After completion of the development 
requested above, the RO should arrange for a VA 
physician, preferably the physician who 
performed the October 1996 VA cardiology 
examination, to review the appellant's claims 
file.  The physician should be requested to 
express an opinion as to whether it is as 
likely as not that the appellant has a heart 
disorder that had its origin in service.  The 
examiner should provide complete rationale for 
all conclusions reached. 

3.  The RO should review the claims folder and 
ensure that all of the development action has 
been conducted and completed in full.  The 
Court has held that, if the requested review of 
the claims file does not include adequate 
responses to the specific opinions requested, 
the report must be returned for corrective 
action.  38 C.F.R. § 4.2.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner.  

After the above requested actions have been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, a supplemental statement of the 
case should be furnished to the appellant and his 
representative, and they should be afforded the appropriate 
period of time to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process and fair process rights.  No opinion, either legal or 
factual, is intimated by this REMAND as to the merits of the 
appellant's claim.  No additional action is required by the 
appellant until he receives further notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266, a 
decision of the Board of Veterans' Appeals granting less than 
the complete benefit or benefits sought on appeal is 
appealable to the United States Court of Veterans Appeals 
within 120 days from the date of mailing of notice of the 
decision, provided that a Notice of Disagreement concerning 
an issue that was before the Board was filed with the agency 
of original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402 
(1988).  The date that appears on the face of this decision 
constitutes the date of mailing, and the copy of this 
decision that you have received is your notice of the action 
taken on your appeal by the Board.  Appellate rights do not 
attach to those issues addressed in the remand portion of a 
Board's decision because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  



- 11 -


